DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 2, 4, 6, 12-13, 22-23, and 26-27 have been cancelled.  
	Applicant's arguments filed 1/19/2021 have been fully considered but they are not fully persuasive.

Claim Rejections - 35 USC § 112
	Claims 1, 3, 5, 7-11, 14-21, 24-25, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.	
	Independent claim 1 has been amended as follows:
	A method of treating a subject with midkine, the method comprising:
	determining the midkine level in a serum sample obtained from said subject two to three days after the subject has been subjected to a cardiovascular stress selected from the group consisting of: dialysis, hemodialysis, stress electrocardiogram, cardiac stress, and cardiac stress testing, and cardiac stress testing using stimulatory drugs;

	comparing the determined midkine level to a control midkine level derived from control serum sample(s) obtained from one or more subjects not showing adverse outcomes, wherein the control sample(s) have been taken after said one or more subjects not showing adverse outcomes have been subjected to the same kind of said cardiovascular stress as the subject; and
	administering an effective amount of midkine to the subject, if the determined midkine level is below the 25th percentile of the control midkine level.

	Claims 3, 5, 7-8, 14-20, 24-25, and 30 depend from claim 1.

	Independent claim 9 has been amended as follows:
	A method of treating a subject with midkine, the method comprising:
	determining the midkine level in a serum sample obtained from said subject before, and on the same day as, the subject is subjected to a cardiovascular stress selected from the group consisting of dialysis, hemodialysis, stress electrocardiogram, cardiac stress, and cardiac stress testing, cardiac stress testing using stimulatory drugs;
	determining the midkine level in a serum sample obtained from said subject two to three days after the cardiovascular stress, wherein during the two to three days the subject has not been subjected to a further cardiovascular stress; and
	determining the difference between the subject midkine levels (subject Δmidkine value);
	comparing the subject Δmidkine value to a control Δmidkine value;
	wherein said control Δmidkine value is the difference between:

		the midkine level in at least one serum sample obtained from the one or more control subjects two to three days after the cardiovascular stress, wherein during the two to three days the one or more control subjects has not been subjected to a further cardiovascular stress; and 
	administering an effective amount of midkine to the subject if the subject Δmidkine value is below the 25th percentile of the control Δmidkine value.

	Independent claim 10 has been amended as follows:
	A method of treating a subject with midkine, the method comprising:
	determining the midkine level in a serum sample obtained from said subject before, and on the same day as, the subject is subjected to dialysis therapy;
	determining the midkine level in a serum sample obtained from said subject two to three days after the dialysis therapy; and
	determining the difference between the subject midkine levels obtained before and after the dialysis therapy; and 
	administering an effective amount of midkine to the subject if the subject midkine level from the sample obtained after dialysis therapy is less than 10fold greater than the subject midkine level from the sample obtained before dialysis therapy.

	Claims 28-29 depend from claim 10.

	Independent claim 11 has been amended as follows:
	A method of treating a subject with midkine, the method comprising:
	determining the midkine level in a serum sample obtained from said subject two to three days after the dialysis therapy; and
	administering an effective amount of midkine to the subject if the midkine level is less than 25 ng/ml.

	Independent claim 21 has been amended as follows:
	A method of treating a subject with midkine, the method comprising:
	obtaining a first serum sample from said subject before, and on the same day as, the subject is subjected to dialysis therapy;
	obtaining a second serum sample from said subject two to three days after the dialysis therapy, wherein during the two to three days the subject has not been subjected to a further hemodialysis therapy; 
	contacting the first and second serum samples of said subject with a midkine antibody or an antigen binding fragment thereof under conditions allowing for the formation of a complex between said midkine antibody or the antigen binding fragment thereof with midkine in the samples;
	detecting the formed complexes in the first and second samples, and determining the increase in midkine levels during dialysis level (subject Δmidkine value) between the first and second samples; and


	Basis is stated to be at least at pages 32 and 43 of the specification as-filed (corresponding to paragraphs [0090] and [0127] of PG Pub. No. US 2019/0250172, respectively).  This is not agreed with.  Paragraphs [0090] and [0127] do not recite the method steps as recited in the claims.  In addition, paragraph [0090] states that “treatment” means obtaining a desired pharmacological or physiological effect.  The claims recite no desired pharmacological or physiological effect.  Paragraph [0090] states that the effect may be prophylactic in terms of completely or partially preventing a disease/medical condition/disorder or symptom thereof and/or may be therapeutic in terms of partially or completely curing a disease/medical condition/disorder and/or adverse effect attributed to the disease/medical condition/disorder.  The claims recite no medical condition/disorder or symptom or adverse effect that is to be treated by means of administering midkine.  Paragraph [0090] further states that the term “treatment” covers any treatment of a disease/medical condition/disorder in a subject and includes: (a) preventing and/or ameliorating the disease/medical condition/disorder in a subject which may be predisposed to the disease/medical condition/disorder, (b) inhibiting the disease/medical condition/disorder, i.e. arresting its development; or (c) relieving the disease/medical condition/disorder, i.e. causing regression of the disease/medical condition/disorder.  Again, the claims recite no medical condition/disorder or symptom or adverse effect that is to be treated by means of administering midkine.  The claims do not recite whether the subject has any disease/medical condition/disorder or is predisposed in some way.  

	Claims 7-8 depend upon claim 1 and recite an adverse outcome and control value.  These claims are interpreted to mean that the control serum sample(s) are obtained from one or more subjects that did not have cardiovascular mortality (claim 7) or cardiovascular disease or diabetes (claim 8). However, these claims do not speak to any therapeutic result required by treatment with midkine in claim 1.  For example, they do not change the amount of midkine administered or the way in which the midkine is administered.  
	The broad outlines of the claims as discussed above are not supported by the originally filed specification and claims.  The particular steps and limitations within the claimed methods are not supported either.
	No basis is seen for the claimed methods and they constitute new matter. 

s 1, 3, 5, 7-11, 14-21, 24-25, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   This is an enablement rejection.
	With respect to enablement, the specification defines “treatment” to include (a) preventing and/or ameliorating the disease/medical condition/disorder in a subject which may be predisposed to the disease/medical condition/disorder, (b) inhibiting the disease/medical condition/disorder, i.e. arresting its development; or (c) relieving the disease/medical condition/disorder, i.e. causing regression of the disease/medical condition/disorder.  There is no evidence of record that administering any amount of midkine would achieve all of these effects for all diseases/medical conditions/disorders.  Note that the claims do not specify treatment of any particular disease/medical condition/disorder.  Note that claims 1 and 9 do not specify any particular adverse outcome for the control subject.  As the claims do not recite any particular therapeutic effect that must occur, the methods must enable all outcomes encompassed by “treatment” as defined in the specification.  In particular, when read in light of the specification, “cardiovascular mortality” means the death of the subject caused by sudden cardiac death, congestive heart failure, stroke, etc. Applicant’s response does not explain how death of the subject is treated by administering any amount of midkine.  There is no evidence or reason to believe that administration of an unspecified amount of midkine would prevent hypervolemia, cardiovascular mortality, myocardial infarction, diabetes, or stroke.  There is no evidence of record or reason to believe that administration of an unspecified amount of midkine would reverse cognitive damage due to stroke or reverse tissue damage due to congestive heart failure, 
	The specification provides no examples where the methods of the claims are performed.  That is, there are no examples where midkine levels are determined as recited in the claims followed by midkine administration when the recited levels are met.  The methods are not enabled.

	Applicant’s arguments with respect to the rejections under 35 USC 112, 1st paragraph, are not persuasive as they do not address the basic structural problems of the claims.  The claims do not require administration of midkine after any prognosis of an adverse outcome in order to prevent or treat any particular adverse outcome as argued in the response.  The claims do not require administering an effective amount of midkine to treat any particular symptom or disease/medical condition/disorder.  Applicant is improperly reading limitations from the specification into the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 7-11, 14-21, 24-25, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 28-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 28-29 depend upon claim 10 and recite that an increase in midkine levels is indicative of an adverse outcome within 36 months.  These claims do not further limit the subject matter of claim 10.  These claims do not speak to any therapeutic result required by treatment with midkine in claim 10.  For example, they do not change the amount of midkine administered or the way in which the midkine is administered.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa